September 2 Except for the statements of historical fact, this presentation may containforward-looking statements that involve risks and uncertainties some of whichare detailed from time to time in documents filed by the Company with theSEC.Those risks and uncertainties include, but are not limited to: changes indemand, prices and raw material costs, including zinc and natural gas whichare used in the hot dip galvanizing process; changes in the economicconditions of the various markets the Company serves, foreign and domestic,customer requested delays of shipments, acquisition opportunities, adequacyof financing, and availability of experienced management employees toimplement the Company’s growth strategy; and customer demand andresponse to products and services offered by the Company.The Company cangive no assurance that such forward-looking statements will prove to becorrect.We undertake no obligation to affirm, publicly update or revise anyforward-looking statements, whether as a result of new information, futureevents or otherwise. Forward Looking Statement 3 AZZ is a specialty electrical equipmentmanufacturer serving the global markets of powergeneration, transmission, distribution andindustrial as well as a leading provider of hot dipgalvanizing services to the steel fabricationmarket nationwide. Company Overview Total CompanySales By Segment 42% 44% 58% 56% FY2007 $260.3 (in millions) FY2008 $320.2 (in millions) Projected FY2009 $420 to $430 (in millions) 45% 55% Galvanizing Electrical and Industrial 4 Total CompanySales By Market Segment FY2007 $260.3 (in millions) FY2008 $320.2 (in millions) Projected FY2009 $420 to $430 (in millions) 5 6 Industrial UtilizationFederal Reserve Statistical Release Electrical and Industrial Products 7 Electrical and Industrial Products FY2007 $150.3 (in millions) FY2008 $179.1 (in millions) Projected FY2009 $230 to $235 (in millions) 8 Power Generation 9 Power Transmission 10 Power Distribution 11 Industrial / Commercial 12 13 Backlog ($ In Millions) 14 Fiscal2007 Fiscal2008 1st Qtr2009 2nd Qtr2009 Beginning Backlog $73.8 $120.7 $134.9 $141.8 Bookings $307.2 $334.4 $106.8 $139.0 Acquired Backlog - - - $13.2 Shipments $260.3 $320.2 $99.9 $103.2 Ending Backlog $120.7 $134.9 $141.8 $190.8 Book to Ship Ratio 118% 104% 107% 135% Backlog ($ In Millions) Galvanizing Services Application: “After-fabrication”steel corrosion protection Locations:20 facilities in11 states 16 17 Galvanizing Services 19 Consolidated
